Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/20 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-54 and 61-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in 
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of antibodies that have reduced binding to RSV F versus a reference antibody and only provide the structure of HC CDR3 SEQ ID No. 79. The genus of antibodies are claimed by function, the ability to have reduced binding to RSV F and only providing 1 CDR of structure.  The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written 
Furthermore The Board in Ex Parte Kubin found that the written description of 35 USC 112 was not met, stating that-
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

The Board in Ex Parte Kubin further stated on page 16 that-
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that-


In Abbie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) Judge Lourie focuses particularly on the alleged infringing antibodies and notes that-
[While]  AbbVie’s patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes: Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
In this case, the specification does not appear to describe the genus antibodies that have reduced binding to RSV F and thus does not satisfy either the Lilly nor Enzo standards.  The specification does disclose antibodies in Table 13. 
There are insufficient structural features common to all members of the genus of antibodies.  The Board in Kubin indicated that possession may not be shown by merely describing how to obtain possession of members of the claimed genus.  The antibodies are 
Thus, the specification does not provide an adequate written description of the genus of reduced binding antibodies that is required to practice the claimed invention.  Applicants have not described the genus of antibodies sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
Applicant argues that Tables 2, 4, and 10 and as shown in Figures 1A_C and Example 2 and also Examples 4 and 5-12 and Figures 5A-E show the antibodies of the invention.
Applicant’s arguments have been fully considered and not found persuasive.
Applicant has amended the claims to recite two defined and one partial or variable on each chain. 
Applicant must describe enough structure of the antibody to recognize it as an antibody by way of 6 CDRs in order on each chain or both the H and L VR chains in defined sequence, not defined by variable positions. 

It is noted that the Tables 2, 4, and 10 are not seen by the examiner in the specification on file and the PGPub does not appear to contain them. Figures 1 does show a polypeptide in a gel but that does not show that they function as antibodies.
The examples pointed to by applicant are to immunoglobulin CDR3 fusion molecules that contain a heterologous epitope that have a defined sequence and function. The claims do not require the antibody to have fusions that display a heterologous epitope in a useful manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48-54, 59-61, and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J. Am. Chem. Soc. 2015, 137, 1, 38–41, pub 10 DEC 2014) and Wu et al. (JMB 2005, vol 350, pages 126-144).
Zhang et al. teach that immunoglobulin fusions can be made by inserting epitopes in the VLC and VHC V 3 loops (abstract, Figure 1C). Zhang et al. teach that these have been made using 
One of ordinary skill in the art at the effective time of filing would know that a human antibody that is not pharmaceutically acceptable to humans is needed as a scaffold and the reference suggests palivizumab so one of ordinary skill in the art at the effective time of filing would be motivated to use palivizumab and have the expectation of success knowing that a human antibody has been modified as shown in Zhang et al. The SEQ ID# 98 is the Fc domain of the heavy chain and is known in the art along with the other CDR sequences of palivizumab are known see at least Wu et al. that lists CRDs and mutations that can be made to alter binding (Table 1 and Figure 2).
Thus, it would have been prima facie obvious at the effective time of filing to use the palivizumab to make antibody-epitope fusions with modifications in the CDR3 regions as suggested by Zhang et al. with the expectation of success knowing that human antibodies have been modified and that the structure/sequence of palivizumab is known in the art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Tues-Sat, and flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        

/Shanon A. Foley/Primary Examiner, Art Unit 1648